UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-01435 AMCAP Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: February 28 or 29 Date of reporting period: May 31, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments AMCAP Fund® Investment portfolio May 31, 2011 unaudited Common stocks — 90.84% Shares Value INFORMATION TECHNOLOGY — 23.60% Apple Inc.1 $ Microsoft Corp. Oracle Corp. Accenture PLC, Class A Corning Inc. Yahoo! Inc.1 Google Inc., Class A1 MasterCard Inc., Class A QUALCOMM Inc. Hewlett-Packard Co. Automatic Data Processing, Inc. Rovi Corp.1 Avago Technologies Ltd. Intel Corp. eBay Inc.1 Trimble Navigation Ltd.1 Autodesk, Inc.1 Cisco Systems, Inc. International Business Machines Corp. Texas Instruments Inc. EMC Corp.1 FLIR Systems, Inc. MediaTek Inc.2 Visa Inc., Class A Maxim Integrated Products, Inc. KLA-Tencor Corp. Applied Materials, Inc. Linear Technology Corp. SAP AG2 Digital River, Inc.1 Xilinx, Inc. HEALTH CARE — 15.79% Biogen Idec Inc.1 St. Jude Medical, Inc. McKesson Corp. Hologic, Inc.1,3 Endo Pharmaceuticals Holdings Inc.1,3 Amgen Inc.1 Medco Health Solutions, Inc.1 Medtronic, Inc. Gilead Sciences, Inc.1 Life Technologies Corp.1 Stryker Corp. Abbott Laboratories Zimmer Holdings, Inc.1 Alere Inc.1 Forest Laboratories, Inc.1 Becton, Dickinson and Co. Allergan, Inc. Myriad Genetics, Inc.1 Illumina, Inc.1 Roche Holding AG2 Merck & Co., Inc. Boston Scientific Corp.1 ZOLL Medical Corp.1 CONSUMER DISCRETIONARY — 15.20% DIRECTV, Class A1 Kohl’s Corp. Johnson Controls, Inc. YUM! Brands, Inc. Staples, Inc. Tractor Supply Co. Best Buy Co., Inc. Time Warner Cable Inc. Time Warner Inc. Comcast Corp., Class A Garmin Ltd.1 News Corp., Class A Lowe’s Companies, Inc. Harley-Davidson, Inc. Bed Bath & Beyond Inc.1 NIKE, Inc., Class B DreamWorks Animation SKG, Inc., Class A1 Texas Roadhouse, Inc. McDonald’s Corp. P.F. Chang’s China Bistro, Inc. Harman International Industries, Inc. Timberland Co., Class A1 INDUSTRIALS — 9.52% Precision Castparts Corp. Union Pacific Corp. United Technologies Corp. CSX Corp. United Parcel Service, Inc., Class B General Dynamics Corp. Robert Half International Inc. Serco Group PLC2 Southwest Airlines Co. MITIE Group PLC2,3 Landstar System, Inc. SGS SA2 MSC Industrial Direct Co., Inc., Class A Mine Safety Appliances Co. Iron Mountain Inc. FINANCIALS — 8.30% JPMorgan Chase & Co. Wells Fargo & Co. Capital One Financial Corp. American Express Co. Bank of New York Mellon Corp. State Street Corp. Arthur J. Gallagher & Co. BB&T Corp. Hudson City Bancorp, Inc. Zions Bancorporation Cullen/Frost Bankers, Inc. PNC Financial Services Group, Inc. City National Corp. ENERGY — 7.35% Schlumberger Ltd. EOG Resources, Inc. FMC Technologies, Inc.1 Apache Corp. Devon Energy Corp. Chevron Corp. ConocoPhillips Southwestern Energy Co.1 Murphy Oil Corp. BG Group PLC2 Baker Hughes Inc. CONSUMER STAPLES — 4.75% CVS/Caremark Corp. PepsiCo, Inc. Philip Morris International Inc. L’Oréal SA2 Whole Foods Market, Inc. Avon Products, Inc. Ralcorp Holdings, Inc.1 Altria Group, Inc. Colgate-Palmolive Co. Shoppers Drug Mart Corp. MATERIALS — 1.82% AptarGroup, Inc. Monsanto Co. Praxair, Inc. Air Products and Chemicals, Inc. Barrick Gold Corp. AK Steel Holding Corp. TELECOMMUNICATION SERVICES — 1.37% tw telecom inc.1 MetroPCS Communications, Inc.1 United States Cellular Corp.1 Telephone and Data Systems, Inc., special common shares MISCELLANEOUS — 3.14% Other common stocks in initial period of acquisition Total common stocks (cost: $15,011,479,000) Convertible securities — 0.00% Shares CONSUMER DISCRETIONARY — 0.00% Johnson Controls, Inc. 11.50% convertible preferred 2012, units2 Total convertible securities (cost: $230,000) Principal amount Short-term securities — 9.58% ) Freddie Mac 0.12%–0.281% due 6/27/2011–3/2/2012 $ U.S. Treasury Bills 0.07%–0.222% due 6/23–11/17/2011 Coca-Cola Co. 0.12%–0.22% due 6/1–9/2/20114 Fannie Mae 0.13%–0.155% due 8/8/2011–1/3/2012 Jupiter Securitization Co., LLC 0.13%–0.18% due 6/13–8/15/20114 Federal Farm Credit Banks 0.17%–0.281% due 9/9/2011–2/23/2012 Procter & Gamble Co. 0.11%–0.19% due 6/2–6/28/20114 Federal Home Loan Bank 0.14%–0.25% due 6/1–10/12/2011 Private Export Funding Corp. 0.20%–0.22% due 6/7–9/20/20114 Variable Funding Capital Company LLC 0.16%–0.19% due 7/11–7/14/20114 Johnson & Johnson 0.16% due 7/15/20114 Merck & Co. Inc. 0.11% due 6/16/20114 Wal-Mart Stores, Inc. 0.09% due 6/9/20114 Straight-A Funding LLC 0.25% due 6/3/20114 Ciesco LLC 0.13% due 7/1/2011 Abbott Laboratories 0.10% due 7/5/20114 John Deere Credit Ltd. 0.12% due 7/5/20114 Paccar Financial Corp. 0.16% due 8/12/2011 Total short-term securities (cost: $2,283,886,000) Total investment securities (cost: $17,295,595,000) Other assets less liabilities ) Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $498,567,000, which represented2.09% of the net assets of the fund. This amount includes $497,682,000 related to certain securities trading outside the U.S. whose values were adjustedas a result of significant market movements following the close of local trading. 3The fund owns 5% or more of the outstanding voting shares of this company. See the table on the following page for additional information. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $804,113,000, which represented 3.37% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the three months ended May 31, 2011, appear below. Value of Dividend affiliates at Beginning Ending income 5/31/2011 shares Additions Reductions shares ) ) Hologic, Inc. — $
